07/16/2021
            IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                              Assigned on Briefs February 3, 2021

        STATE OF TENNESEE v. DONALD SCHOENTHAL and TARA
                            NEUTZLER

                    Appeal from the Circuit Court for Carroll County
                   Nos. 18CR188, 18CR189      Donald E. Parish, Judge
                         ___________________________________

                               No. W2019-01529-CCA-R3-CD
                           ___________________________________

Following the execution of a search warrant on their property, the Defendants, Donald
Schoenthal and Tara Neutzler, were separately indicted by a Carroll County Grand Jury in
156-count indictments, which charged each of them with 2 counts of aggravated child
neglect or endangerment, 2 counts of attempted aggravated child neglect or endangerment,
34 counts of aggravated animal cruelty, and 118 counts of animal cruelty. The State later
dismissed over 120 of these counts. Thereafter, the Defendants separately filed a motion
to dismiss the indictment and a motion to suppress evidence.1 After the trial court denied
these motions, Defendant Schoenthal and Defendant Neutzler each entered “best interest”
pleas2 to one count of aggravated animal cruelty (Count 63) and three counts of animal
cruelty (Counts 37, 99, and 103). The Defendants’ plea agreements, which were accepted
by the trial court, stated in part that each Defendant received a sentence of two years for
the aggravated animal cruelty count and eleven months and twenty-nine days for each of
the three animal cruelty counts, that these sentences would be served consecutively to one
another, that the remaining counts of their respective indictments were dismissed, and that
the trial court would determine the manner of service of these sentences. Following a
sentencing hearing, the trial court ordered Defendant Schoenthal to serve a total of 120
days in confinement and Defendant Neutzler to serve a total of 75 days in confinement
before serving the remainder of their sentences on supervised probation. Thereafter, the
Defendants appealed their cases, arguing that the trial court erred in denying their motions
to suppress, and this court later consolidated these cases into a single appeal. After review,
we conclude that this court lacks jurisdiction to consider the suppression issue because no

        1
        Although these motions were not included in the technical record, the transcript of the hearing on
these motions as well as the transcript of the trial court’s ruling on these motions were included in the
record.
        2
          A “best interest” plea, also known as an Alford plea, is one in which the defendant is “unwilling
or unable to admit his participation in the acts constituting the crime.” North Carolina v. Alford, 400 U.S.
25, 37 (1970).
appeal of right lies for the Defendants pursuant to Tennessee Rule of Appellate Procedure
3(b) and Tennessee Criminal Procedure Rule 37(b)(2). Accordingly, we dismiss the
appeal.

              Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and J. ROSS DYER, JJ., joined.

Robert L. Sirianni, Jr. (on appeal), Winter Park, Florida, and George D. Norton, Jr., (at
guilty plea hearing and sentencing), Selmer, Tennessee, for the Defendants-Appellants,
Donald Schoenthal and Tara Neutzler.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Assistant
Attorney General; Matthew F. Stowe, District Attorney General; and James B. Webb,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                       OPINION

       On April 8, 2018, the Carroll County Sheriff’s Department executed a search
warrant on the Defendants’ property while assisted by members of two nonprofit
organizations, the Animal Rescue Corp. and Redemption Road Rescue. On September 6,
2018, the Defendants were separately indicted in 156-count indictments. On March 18,
2019, the State dismissed over 120 of these counts. Thereafter, Defendant Schoenthal and
Defendant Neutzler each filed a motion to dismiss their indictments for failure to preserve
evidence and a motion to suppress evidence found during the execution of the search
warrant.

       Hearing on Motion to Suppress and Motion to Dismiss Indictment. At the April
26, 2019 hearing on the Defendants’ motions to suppress and motions to dismiss the
indictment, the Defendants argued that the affidavit for the search warrant failed to
establish probable cause, that the search warrant was impeachable because the affiant did
not know who took the photographs of the animals attached to the affidavit, that the search
warrant was improperly executed because volunteers and third parties aided in the
execution of the search warrant, that the search warrant was not broad enough to cover all
the evidence seized, and that the collection of evidence concerning the animals called into
question the integrity of that evidence. The trial court considered the proof admitted,
including the search warrant affidavit and the photographs of the animals subject to the
warrant, and heard testimony from the following individuals: the deputy who completed
the search warrant affidavit and executed the warrant, other law enforcement officers
present at the scene, the man who notified the sheriff’s department about the Defendants’
                                           -2-
crimes, and the employees and volunteers of the non-profit animal rescue organizations
who were present during the execution of the search warrant.

        At the conclusion of this hearing, the trial court denied both the motions to suppress
and the motions to dismiss the indictment. As to suppression motions, the trial court ruled
that “the search warrant affidavit did establish probable cause for its issuance”; that the
“Defendants ha[d] not shown that the affidavit contain[ed] any material false statements
which were made with the intent to deceive the Court or [any] false statements[,] essential
to the establishment of probable cause[,]” that “were recklessly made”; that “the execution
of the search warrant was proper even though [law enforcement] was assisted in its
execution by persons associated with the two volunteer animal rights groups”; that “[o]nce
the custody of the animals was transferred to the Carroll County Sheriff’s Department or
to its designee pursuant to the statute, . . . no such [additional] warrant was necessary”; and
that “[t]he Carroll County Sheriff’s Department or it[s] designee . . . had a legal duty to
preserve the evidence which here included a duty to reasonably test for the presence of
disease or injury” and that “these tests were likely done both for medical care [of the
animals] or to determine if medical care was needed and/or the preservation of evidence.”

       Motion to Revoke Bond and Plea Submission Hearing. At the May 22, 2019
hearing on the State’s motion to revoke the Defendants’ bond, the State explained that it
had filed this motion because Defendant Neutzler had received additional criminal charges
in Putnam County for Tenncare fraud and because both Defendant Neutzler and Defendant
Schoenthal were currently being investigated for animal cruelty to an additional forty-two
animals in Putnam County. After the trial court heard the State’s proof and arguments
from each party, it recessed to consider the motion. When court resumed, the parties
informed the trial court that they had reached a plea agreement. Thereafter, the motion
hearing was converted to a plea submission hearing, and the State withdrew its motion to
revoke the Defendants’ bond. At that point, Defendant Schoenthal and Defendant Neutzler
each indicated their desire to enter Alford pleas to one count of aggravated animal cruelty
(Count 63) and three counts of animal cruelty (Counts 37, 99, and 103) in their respective
indictments.

        The Defendants then submitted a “Request for Acceptance of Best Interest Plea and
Petition to Waive Trial by Jury and to Waive an Appeal,” which stated that in exchange
for the guilty plea to aggravated animal cruelty in Count 63, each Defendant would receive
a sentence of two years as a Range I, standard offender and a fine of $1500 and that in
exchange for the guilty pleas to animal cruelty in Counts 37, 99, and 103, each Defendant
would receive a sentence of eleven months and twenty-nine days and no fine. The plea
documents provided that the sentences for all counts would “run consecutive to each other”
and that the trial court would “set a sentencing hearing to determine the manner of service
of sentence.” Additionally, the plea documents specified that all other remaining counts
                                             -3-
of the indictments would be dismissed, that the Defendants would have a ten-year ban on
owning or possessing animals, that the Defendants would not be required to pay restitution,
that the Defendants would voluntarily dismiss the appeal regarding their pre-conviction
security deposit, that the State would withdraw the motion to revoke bond and would not
re-file it unless criminal conduct occurred in the future, and that the Defendants would
surrender all the animals that had been seized. Lastly, the plea documents, which were
signed by both Defendants, stated, “I fully understand my right to have my case reviewed
by an Appellate Court, but hereby express and knowingly waive my right to file a motion
for new trial or otherwise appeal the decision made in my case here today.”

      At the plea submission hearing, Defendant Schoenthal and Defendant Neutzler both
acknowledged that they had discussed their respective plea agreements with their attorney
and were satisfied with their attorney’s advice and representation of them. The State
confirmed that each Defendant was currently charged in a thirty-three-count indictment.

        The trial court informed the Defendants that their guilty pleas would create a
criminal record for them that could be used to enhance punishment for any later violations
of the law. The court also informed the Defendants of the potential sentence for aggravated
animal cruelty as well as animal cruelty. Then the trial court restated the specific terms of
the plea agreement. Finally, the trial court said, “[A]s to the issue of how this sentence will
be served[,] you have agreed that the court will make that determination following the
sentencing hearing[.]” Both Defendants acknowledged that the trial court had correctly
stated the terms of their respective plea agreements.

        The trial court advised the Defendants of their rights, including the right to plead
not guilty, the right to a trial by jury, and the right to represented by counsel at every stage
of the proceedings. The trial court told the Defendants that “by pleading guilty today you
will be giving up many of those valuable rights[,]” and the Defendants acknowledged that
they understood. The court informed the Defendants of the additional conditions of their
plea agreements, and the Defendants stated that these conditions were a part of their
negotiated plea agreement. The Defendants acknowledged that it was in their best interest
to enter these pleas and that they did not have any questions about their respective plea
agreements. The Defendants also denied that anyone had coerced or threatened them in
order to get them to enter their pleas. The trial court determined that the Defendants’ best
interest/Alford pleas were knowing and voluntary before accepting their pleas. Prior to the
sentencing hearing, Defendant Schoenthal and Defendant Neutzler filed a Sentencing
Memorandum, acknowledging that the trial court would “determine the manner of service”
of their sentences.

      Sentencing Hearing. At the July 22, 2019 sentencing hearing, the trial court
recognized that although the Defendants had previously entered their guilty pleas with an
                                             -4-
agreed upon sentence, “the manner of the service of that sentence” would be determined
by the trial court at the conclusion of the sentencing hearing. The presentence investigation
report for each Defendant and the victim impact statement filed by the Animal Rescue
Corp. were admitted into evidence. Defendant Schoenthal requested that the trial court
grant him full probation while Defendant Neutzler requested judicial diversion.

       Defendant Schoenthal gave an allocation. He stated that he was a veteran and that
both he and his wife, Defendant Neutzler, had been diagnosed with post-traumatic stress
disorder. He also said that Defendant Neutzler had been diagnosed with bipolar disorder.
Defendant Schoenthal asserted that he and his wife had decided to start their own business
rather than apply for disability. Defendant Schoenthal denied that he and Defendant
Neutzler had “purposely mistreated” their animals, and he blamed the contractor who
turned them into law enforcement for their legal problems. He said that the animals that
he and his wife cared for were “worth a great deal of money” and that because they were
forced to surrender their animals and were banned from owning or possessing animals as
a condition of the plea agreement, he and Defendant Neutzler were “financially and
emotionally ruined” and would have to “reinvent themselves” in order to support
themselves and their ten-year-old daughter.

       The trial court, in determining the manner of service of the sentences in the plea
agreement, stated that it had considered the evidence presented, the allocution statement,
the agreements of counsel, the presentence investigation report, the principles of
sentencing, the arguments regarding sentencing alternatives, the nature and circumstances
of the criminal conduct, the requested mitigating and enhancement factors, and the
Defendants’ potential for rehabilitation. The court applied one enhancement factor, that
“[t]he offense involved more than one (1) victim[,]” because the offenses involved
approximately 150 animals that were victimized. Tenn. Code Ann. § 40-35-114(3).
However, the court declined to apply the enhancement factor that “[t]he defendant treated,
or allowed a victim to be treated, with exceptional cruelty during the commission of the
offense” because it found that cruelty was an element of the conviction offenses. Id. § 40-
35-114(5). The trial court declined to apply any mitigating factors. See id. § 40-35-113.
Although the trial court acknowledged that the Defendants’ self-reported assessment of
their physical and mental health was “less than ideal,” it nevertheless determined that both
Defendants would be able to serve their sentences in confinement “without substantial risk
to their health.” After reviewing the Defendants’ employment histories, the court found
that Defendant Neutzler had a “fair . . . to good” social history and Defendant Schoenthal
had a “fair social history.” The court also noted that it had heard “many, many hours of
testimony and ha[d] observed, literally, hundreds of photographs, which document[ed] the
conditions in which the living, and deceased animals were found in,” which were
“deplorable.” The trial court then made the following findings regarding the Defendants’
mistreatment of these animals:
                                            -5-
              It appears to the Court that financial gain was the main reason
       motivating [the Defendants’] conduct. This is not a situation in which an
       owner of an animal did not provide proper care for [the] animal, because of
       the owner[’]s own poor physical or mental health, or even poverty as this
       Court has sometimes seen in several past, and sad, cases. Rather, the
       defendants were capable of providing proper care and they did not do so, as
       a business practice.

              Food, water, shelter, veterinary care, medicine, and simple attention
       to an animal’s basic care does cost money. It’s obvious, by not spending that
       money to provide these necessities to these animals, allows the bottom line
       of a business to be boasted.

        The trial court noted that Defendant Neutzler “had no criminal history” but that
Defendant Schoenthal had “both prior felony and misdemeanor convictions, which
negatively impact[ed] his eligibility for a sentence other than confinement.” It noted that
Defendant Neutzler character was a “neutral factor” and that while Defendant Schoenthal’s
criminal history was “negative,” his military service was “a positive factor for him.” The
court acknowledged that both Defendants were “capable of rehabilitation” but that “their
rehabilitation would be encouraged by a sentence which makes evident to them the
seriousness of these offenses . . . and deters them from . . . [further] conduct[.]” The court
determined that both Defendants were “at an increased risk to re-offend[,]” particularly in
light of their “similar misconduct in Putnam County, Tennessee” after the Defendants had
been charged in this case. In addition, the court found that while “[m]easures less
restrictive than confinement ha[d] not been previously applied to [Defendant] Neutzler[,]”
they “ha[d] been applied to [Defendant] Schoenthal[.]” It also found that “[a] sentence of
full probation would unduly depreciate the seriousness of these offenses.” With regard to
the nature of the offenses, the court noted that while the offenses in the plea agreement
involved four animals, “the actual number of animals harmed [by the Defendants] in
Carroll County was approximately one hundred and fifty (150).”

       After considering the statutory factors for judicial diversion in Code section 40-35-
313, the court found “the instant offenses[,]” along with the “probable additional offenses
in Putnam County[,]” took place “over an extended period of time” and “demonstrated a
sustained attempt to violate the law” that outweighed the factors that supported judicial
diversion and full probation for the Defendants.

      At the conclusion of this hearing, the trial court sentenced Defendant Neutzler to
“shock incarceration” for sixty days for Count 63 as well as five days’ incarceration each
for Counts 37, 99, and 103, for a total period of seventy-five days in confinement. The
                                            -6-
trial court then sentenced Defendant Schoenthal to “shock incarceration” for ninety days
for Count 63 as well as ten days’ incarceration each for Counts 37, 99, and 103, for a total
period of 120 days in confinement. The court determined that the balance of each
Defendants’ sentences would be served on supervised probation. Finally, the trial court
stated, “Unless an appeal is perfected, the defendants will report to the Carroll County Jail
on August 27[], 2019, at 9:00 a.m. to begin the service of these sentences.”

        The Defendants’ judgments of conviction were entered on July 29, 2019. On
August 26, 2019, the Defendants appealed their cases, arguing that the trial court erred in
denying their motions to suppress. On December 2, 2019, this court consolidated the
appeals. Thereafter, the State filed a motion to dismiss the appeal for lack of jurisdiction,
arguing that the Defendants on appeal challenged only the trial court’s decision denying
their suppression motions, that the Defendants had failed to reserve this issue in a certified
question of law pursuant to Tennessee Rule of Appellate Procedure 3(b) and Tennessee
Rule of Criminal Procedure 37(b)(2), and that the Defendants’ voluntary entry of an
informed and counseled guilty plea constituted an admission of all facts necessary to
convict and a waiver of all non-jurisdictional defects and constitutional irregularities which
may have existed prior to entry of the guilty plea, see State v. Rowland, 520 S.W.3d 542,
546 (Tenn. 2017). On July 2, 2020, and July 7, 2020, the Defendants filed a response and
amended response, arguing that this court should deny the State’s motion to dismiss
because the trial court’s inadequate plea colloquy raised doubts about the knowing and
voluntary nature of the Defendants’ guilty pleas, failed to constitute an adequate acceptance
of the Defendants’ waiver of the right to appeal, and caused substantial uncertainty as to
whether the trial court’s pronounced sentence granting them an appeal or the sentence in
the plea agreement waiving their right to appeal controlled. On August 11, 2020, this court
entered an order denying the State’s motion to dismiss, observing, “The Appellants contend
that a statement by the trial court during the sentencing hearing ‘preserved their right to
appeal’ or, if the statement was incorrect, rendered their guilty pleas unknowing and
involuntary.” This court then concluded in its order that “the issues in this appeal should
be fully briefed to ensure adequate review.”

                                        ANALYSIS

       The Defendants argue that that the trial court erred in denying their motions to
suppress, specifically contending that the search warrant affidavit failed to establish
probable cause and that the search warrant was not properly executed. The State counters
that the Defendants’ appeal should be dismissed because they failed to perfect an appeal
and that, alternatively, the trial court properly denied the Defendants’ motions to suppress.
In response to the State’s request for dismissal, the Defendants appear to argue that they
retained their right to appeal, notwithstanding the waiver of the right to appeal in their plea
agreement, because the trial court made the following “inconsistent” statement at the
                                             -7-
conclusion of their sentencing hearing: “Unless an appeal is perfected, the defendants will
report to the Carroll County Jail on August 27[], 2019 at 9:00 a.m. to begin the service of
these sentences.” The Defendants also claim that if they did not retain their right to appeal,
then their pleas are unknowing and involuntary. After reviewing the record, we conclude
that because the Defendants’ appeal is not properly before the court, it should be dismissed.

      Before we can consider the merits of this appeal, we must first determine whether
we have jurisdiction. Generally, defendants who plead guilty do not have a right to appeal
in Tennessee. See Tenn. R. App. P. 3(b); Tenn. R. Crim. P. 37(b)(2); see also State v.
Rowland, 520 S.W.3d 542, 545 (Tenn. 2017) (“A defendant in a criminal case has no
appeal as of right unless it is enumerated in Rule 3(b).”). However, Rule 3(b) of the
Tennessee Rules of Appellate Procedure provides the limited circumstances in which a
criminal defendant may appeal as of right from a guilty plea:

       In criminal actions an appeal as of right by a defendant lies from any
       judgment of conviction entered by a trial court from which an appeal lies to
       the Supreme Court or Court of Criminal Appeals: (1) on a plea of not guilty;
       and (2) on a plea of guilty or nolo contendere, if the defendant entered into a
       plea agreement but explicitly reserved the right to appeal a certified question
       of law dispositive of the case pursuant to and in compliance with the
       requirements of Rule 37(b)(2)(A) or (D) of the Tennessee Rules of Criminal
       Procedure, or if the defendant seeks review of the sentence and there was no
       plea agreement concerning the sentence, or if the issues presented for review
       were not waived as a matter of law by the plea of guilty or nolo contendere
       and if such issues are apparent from the record of the proceedings already
       had. The defendant may also appeal as of right from an order denying or
       revoking probation, an order or judgment entered pursuant to Rule 36 or Rule
       36.1, Tennessee Rules of Criminal Procedure, from a final judgment in a
       criminal contempt, habeas corpus, extradition, or post-conviction
       proceeding, from a final order on a request for expunction, and from the
       denial of a motion to withdraw a guilty plea under Tennessee Rules of
       Criminal Procedure 32(f).

Tenn. R. App. P. 3(b) (emphasis added).

       Likewise, Rule 37(b)(2) of the Tennessee Rules of Criminal Procedure provides that
a criminal defendant may appeal a guilty plea if:

       (A) the defendant entered into a plea agreement under Rule 11(c) but
       explicitly reserved—with the consent of the state and of the court—the right

                                            -8-
      to appeal a certified question of law that is dispositive of the case, and the
      following requirements are met:

             (i) the judgment of conviction or order reserving the certified question
             that is filed before the notice of appeal is filed contains a statement of
             the certified question of law that the defendant reserved for appellate
             review;
             (ii) the question of law as stated in the judgment or order reserving the
             certified question identifies clearly the scope and limits of the legal
             issue reserved;
             (iii) the judgment or order reserving the certified question reflects that
             the certified question was expressly reserved with the consent of the
             state and the trial court; and
             (iv) the judgment or order reserving the certified question reflects that
             the defendant, the state, and the trial court are of the opinion that the
             certified question is dispositive of the case; or

       (B) the defendant seeks review of the sentence and there was no plea
      agreement under Rule 11(c); or

      (C) the errors complained of were not waived as a matter of law by the guilty
      or nolo contendere plea, or otherwise waived, and if such errors are apparent
      from the record of the earlier proceedings; or

      (D) if there is no plea agreement pursuant to Rule 37(b)(2)(A), the
      defendant—with the consent of the court—explicitly reserved the right to
      appeal a certified question of law that is dispositive of the case, and the
      requirements of Rule 37(b)(2)(A)(i)-(ii) are otherwise met.

Tenn. R. Crim. P. 37(b)(2).

       The Defendants do not claim that they reserved a certified question, and the record
clearly shows that they never reserved the right to appeal a certified question of law
dispositive of the case. See Tenn. R. App. P. 3(b); Tenn. R. Crim. P. 37(b)(2)(A), (D).
Accordingly, the Defendants do not have a right to appeal pursuant to Rule 37(b)(2)(A) or
(D) or the accompanying section in Rule 3(b).

       In addition, the Defendants do not have a right to appeal under Rule 37(b)(2)(B) or
the corresponding provision in Rule 3(b). While most aspects of the Defendants’ sentences
were determined by their respective plea agreements, neither Defendant had a plea
agreement regarding the manner of service of the sentences, which was the only issue the
                                            -9-
trial court determined at the Defendants’ sentencing hearing. Had the Defendants sought
review of the trial court’s determination regarding the manner of service of their sentences,
they would have had a right to appeal. However, the Defendants instead chose to appeal
the trial court’s denial of their suppression motions. By entering their pleas, the Defendants
admitted all facts necessary to convict and waived all non-jurisdictional defects and
constitutional irregularities in the proceedings, including any issues regarding the search
warrant affidavit or the execution of the search warrant. See Rowland, 520 S.W.3d at 546
(“By pleading guilty, [the defendant] waived all non-jurisdictional defects in the
proceedings, including any issue with the illegality of the search of their house and the
seizure of his property.”); State v. Pettus, 986 S.W.2d 540, 542 (Tenn. 1999) (“The
principle is well-settled in Tennessee jurisprudence that the voluntary entry of an informed
and counseled guilty plea constitutes an admission of all facts necessary to convict and
waives all non-jurisdictional defects and constitutional irregularities which may have
existed prior to the entry of the guilty plea.” (citations omitted)). Accordingly, the
Defendants are not entitled to appeal under Rule 37(b)(2)(B) or the related provision in
Rule 3(b).

        Finally, the Defendants do not have a right to appeal pursuant to Rule 37(b)(2)(C)
or the corresponding section of Rule 3(b). Once again, the errors complained of, namely
the trial court’s denial of the suppression motions, were waived as a matter of law by the
Defendant’s guilty pleas. See Rowland, 520 S.W.3d at 546; Pettus, 986 S.W.2d at 542.
Rule 37(b)(2)(C) applies “in cases where guilt was not contested but the record clearly
reflects an invalidating error, such as the clear denial of the right to counsel or a conviction
under an invalid statute, wherein it would be judicially inefficient to require a post-
conviction collateral attack when the error is apparent upon the face of the existing record.”
See Tenn. R. Crim. P. 37, Adv. Comm’n Cmts. Because the record reflects no such
invalidating errors, the Defendants are not entitled to appeal pursuant to Rule 37(b)(2)(C)
or the related section in Rule 3(b).

        The Defendants failed to perfect an appeal under Tennessee Appellate Procedure
Rule 3(b) and Tennessee Criminal Procedure Rule 37(b)(2). The Defendants never
reserved the right to appeal a certified question of law that was dispositive of the case. In
addition, the Defendants waived any issues concerning the denial of their suppression
motions when they entered their guilty pleas. Lastly, the Defendants never sought review
of the trial court’s determination regarding the manner of service of their sentences, which
was extremely well supported by the record and the trial court’s detailed findings.
Although the Defendants argue that they retained their right to appeal based on a comment
the trial court made at the conclusion of the sentencing hearing, the record shows that the
trial court’s comment merely referenced the Defendants’ right to pursue an appeal
regarding the manner of service of their sentences, which was the only issue determined
by the trial court at the sentencing hearing. The record further shows that the Defendants
                                             - 10 -
knowingly, voluntarily, and intelligently entered their Alford pleas. While this court does
have the inherent authority to treat an improper Rule 3(b) appeal as a petition for a common
law writ of certiorari, we decline to do so in this case because we do not believe the interests
of justice so require. Cf. State v. Leath, 977 S.W.2d 132, 135 (Tenn. Crim. App. 1998).
Because the Defendants are not entitled to an appeal as of right pursuant to Tennessee Rule
of Appellate Procedure 3(b) and Tennessee Criminal Procedure Rule 37(b)(2), we dismiss
this appeal.

                                      CONCLUSION

      Because no appeal of right lies for the Defendants pursuant to Tennessee Rule of
Appellate Procedure 3(b) and Tennessee Criminal Procedure Rule 37(b)(2), this appeal is
dismissed.



                                               _________________________________
                                               CAMILLE R. MCMULLEN, JUDGE




                                             - 11 -